416 F.2d 972
UNITED STATES of America, Plaintiff-Appellee,v.Kenneth L. BOWDEN, Defendant-Appellant.
No. 24573.
United States Court of Appeals Ninth Circuit.
Oct. 20, 1969.

Hardy Myers, Jr.  (argued), Rives & Schwab, Portland, Or., for appellant.
Tommy Havtz (argued), Asst. U.S. Atty., Sidney I. Lezak, U.S. Atty., William B. Borgeson, Asst. U.S. Atty., Portland, Or., for appellee.
ORDER
Before BROWNING and DUNIWAY, Circuit Judges, and TAYLOR,1 District Judge.
PER CURIAM.


1
We have examined the record and are satisfied that the evidence was sufficient to support the trial court's determination that defendant's confession was voluntary.  The judgment is affirmed.



1
 Honorable Fred M. Taylor, United States District Judge for the District of Idaho, sitting by designation